DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination filed on 10 June 2021
This office action is made Non Final.
	Claims 1, 9, 14, 18, and 20 have bene amended. 
	Claim 8 has been cancelled.
	Claims 1-7, 9-20 are pending. Claims 1, 14, and 20 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-19 recite “The method of claim 13…” However, Claim 13 discloses “The apparatus of Claim 1”. Claim 13 depends off Claim 1 which is an apparatus claim, not a method claim. Thus, Claim 13 is an apparatus claim, not a method claim. Therefore, Claim 13 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
However, Claim 14, which is an independent claim, is a method claim. Therefore, for this office action, the Examiner views Claim 18-19 depending off Claim 14, not Claim 13. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schrader (US 2016/0248906) in view of Raman et al (US 9244530, 1/2016) in view of Kim (US 20140049483, 2014).
As per independent claim 1, Schader discloses an apparatus comprising:
a touch-sensitive display ([0032-0033] Fig. 1 mobile device touchscreen); 
a processor ([0046] processor); and 
a memory ([0046] memory) that stores code executable ([0047] software) by the processor to: 
determine an application requesting touch input from a user ([0041] safe driving application allows a user to swipe to unlock) ([0084-0086] teaches of a user swiping left on a phone),  the application configured to display one or more graphical interface controls for receiving touch input for the application(Fig. 8[0087-0091] shows different apps which a user can select); 
detect one or more contact locations of a touch input on the touch- sensitive display while the application is requesting the touch from the user ([0084-0092] teaches of a user swiping left on a phone, Fig 8 displays a “phone locked” which prompts a user to swipe to unlock the phone); and 
However, Schader does not teach detect a first touch of the touch input on the touch-sensitive display; dynamically move, to the detected one or more contact locations on the touch-sensitive display, the one or more graphical interface controls for providing touch input to the application in response to the detected first touch of the touch input; and provide feedback in response to the one or more interface controls being moved to the one or more contact locations. However, Raman discloses a virtual slider comprising a virtual bar that can moved to various positions within the slider. As the user moves the virtual bar by sliding the bar left or right, haptic and audio feedback is produced based on the position of the bar on the slider. Thus, Raman disclose moving the virtual bar of the slider (interface control) to one of more content locations on the touch screen wherein a certain feedback is provided based on the location of the control on the slider. (Col 3, lines 60-62; Col 4, lines 16-18; Col 7, lines 13-52; Col 14, lines 50-59)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the features of Raman et al since it would have provided the benefit of enabling a user to perform the desired function and receive feedback without having to look at the visual display.
Furthermore, the cited art fails to specifically discloses detect a first pressure of a touch input on the touch sensitive display and move controls in response to the detected first pressure of the input. However, Kim discloses detecting a touch input and detecting a pressure associating with the input. Based on the type of pressure determined, the first object may be relocated to a new position, which is designated by the dragging motion of the touch input because the applied high-level pressure of the first object exceeds the pre-set pressure threshold. Thus, since the pressure of the touch input exceeds a threshold, then the object moved from a first location to a second location. (0026, 0030, FIG 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the features of Raman et al since it would have provided the benefit of providing a display device and a method for controlling that same that can provide feedback to users based upon attributes of a displayed object and attributes of a touch input respective to the displayed object.

As per dependent claim 2, Schrader discloses the code is further executable by the processor to provide feedback in response to the one or more interface controls being positioned at the one or more contact locations ([0086] user accesses application).  In addition, see Raman (Col 7, lines 13-52; Col 14, lines 50-59)

As per dependent claim 3, based on the rejection of Claim 1 and the rationale incorporated, Raman et al discloses the feedback comprises haptic feedback selected from the group consisting of forces, vibrations and motions  (Col 7, lines 13-52; Col 14, lines 50-59: vibrations)
As per dependent claim 4, based on the rejection of Claim 1 and the rationale incorporated, Raman et al discloses the feedback comprises audio feedback provided through a speaker  (Col 7, lines 13-52; Col 13, lines 53-61; Col 14, lines 50-59: audio via speaker)
As per dependent claim 5, Schrader discloses the code is further executable by the processor to maintain the touch-sensitive display in an input only mode such that the touch-Lenovo Docket No.: RI'S920180070-US-NP Kunzler, PC Docket No.: 1400.2.440sensitive display receives touch input without presenting graphical elements on the display(Fig. 5 user swipes to unlock).  
As per dependent claim 6, Schrader discloses the code is further executable by the processor to determine the user's context in response to the application requesting touch input from the user, the user's context indicating whether the user is in an uninterruptible state, the one or more interface controls dynamically positioned in response to the user being in the uninterruptible state ([0084-0096] teaches of a user allowing a passenger to have access to their phone and creating a restricted user interface, the user interface is created by the owner of the mobile device).  In addition, see Kim  (0026, 0030, FIG 1: moving the virtual bar in an uninterruptible state)
As per dependent claim 7, Schrader discloses the user's context is determined using one or more sensors operably coupled to the processor, the one or more sensors sensing data describing the user's context ([0067-0074] Fig. 5, GPS activates a safe driving mode).   In addition, see Kim  (0026, 0030, FIG 1)
As per dependent claim 10, Schrader discloses The apparatus of claim 1, wherein the code is further executable by the processor to receive user input in response to the user interacting with at least one of the one or more interface controls ([0084-0096] teaches of a user allowing a passenger to have access to their phone and creating a restricted user interface, the user interface is created by the owner of the mobile device).  In addition, see Raman (Col 7, lines 13-52; Col 14, lines 50-59)
As per dependent claim 11, Schrader discloses wherein the user input is selected from the group consisting of a swipe gesture, a tap gesture, and a force gesture in response to the one or more interface controls dynamically positioned at the one or more contact locations ([0084-0096] Fig. 8 swipe gesture).  In addition, see Raman (Col 7, lines 13-52; Col 14, lines 50-59) and Kim  (0026, 0030, FIG 1)
As per dependent claim 12, Schrader discloses wherein the one or more interface controls comprise interface controls that are selectable by performing a single touch input on the touch-sensitive display ([0107] user input displays shared space 810, Fig. 8) In addition, see Raman (Col 7, lines 13-52; Col 14, lines 50-59)
	As per independent claims 14 and 20, Claims 14 and 20 recite similar limitations as in Claim 1 and are rejected under similar rationale. 
	As per dependent claims 15-17, Claims 15-17 recite similar limitations as in Claims 3-6 and are rejected under similar rationale. 


Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schrader in view of Raman et al in view of Kim in view of Kwok US 2011/0248839.
As per dependent claim 9, the cited art doesn’t teach of different pressures. However Kwok teaches wherein the code is further executable by the processor to detect a second pressure of the touch input, the second pressure greater than the first pressure, the second pressure indicating a selection of at least one of the one or more interface controls ([0033] teaches of different pressures to make selections of icons).-30- Lenovo Docket No.: RPS920180070-US-NP Kunzler, PC Docket No.: 1400.2.440  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Kwok before him before the effective filing date of the claimed invention, to modify a driving interface to include force selection as taught by Kwok for a better result, of increasing the ease of use of the driving interface.
As per dependent claim 18, Claims 18 recite similar limitations as in Claim 9 and are rejected under similar rationale

Claim 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schrader US 2016/0248906 in view of Raman et al in view of Kim in view of Garcia US 2008/0252527
As per dependent claim 13, Schader teaches of a touchscreen with swiping abilities but does not teach of orientations however Garcia teaches wherein the executable code is further executable by the processor to determine an orientation of the touch-sensitive display and orient the one or more interface controls to correspond to the orientation of the touch-sensitive display ([0320] teaches of having a graphical display to match devices orientation depending on the orientation of the phone landscape/portrait).
	It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Garcia before him before the effective filing date of the claimed invention, to modify a driving interface to rotating graphical display as taught by Garcia for a better result, of enhancing the presentation by making the interface easier to see. 
As per dependent claim 19, Claims 19 recite similar limitations as in Claim 13 and are rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14, 20 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177